DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Joint Inventors
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Preliminary Amendment
All pending claims 2-21 filed February 5, 2021 were examined in this non-final office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-8 and 11-15 are rejected under 35 USC 103 as being unpatentable over Chrzan et al., US 2014/0258044 “Chrzan,” in view of Inghelbrecht et al., US 2010/0070382 “Inghelbrecht,” and Seergy et al., US 2011/0264552 “Seergy.”
In Chrzan see at least:
(underlined art text is for emphasis)
Regarding claim 2: (New) A system for facilitating a sale of a used vehicle to a prospective purchaser, the system comprising: 
a dynamic user interface configured to display updated market and transaction information;
[Chrzan: 0036] FIG. 3 shows a web page that contains ranked vehicle listings. The web page 300 may be transmitted from a server such as any of the servers described above to a client. The web page 300 may include a number of listings 302 ranked according to relative value, adjusted for dealer reputation as described above.
one or more computer readable storage devices configured to store a plurality of computer executable instructions; and
Inherent in Chrzan are the computer readable storage devices configured to store a plurality of computer executable instructions. For example the server and client devices are computer-based.
one or more hardware computer processors in communication with the one or more computer readable storage devices and configured to execute the plurality of computer executable instructions in order to cause the system to:
[Chrzan: 0013] FIG. 1 shows entities participating in a scoring system. The system 100 may include a data network 102 such as the Internet that interconnects any number of clients 104, data sources 106, and a server 108 (which may include a database 110). 
[Chrzan: 0049] A server may be configured to perform regional pricing and respond to user requests for listings as generally described above. Thus in one aspect there is disclosed herein a system including a database storing a national regression model that characterizes a fair market value of a vehicle according to a number of regression parameters based upon a national market; a server configured to receive a request from a client for vehicle listings in a metropolitan market within the national market and to transmit to the client an adjusted ranked list responsive to the request; and a processor configured to select a number of vehicles responsive to the request, to calculate a score for ranking the number of vehicles using the national regression model, and to adjust the score for each of the number of vehicles according to a difference between a first median score for the number of vehicles within the metropolitan market using the national regression model and a second median score for vehicle listings within the national market, thereby providing the adjusted ranked list.
[Chrzan: 0050] The processor may be a processor within the server, and the database may be any suitable memory device. The score returned to a client for a particular vehicle may be a price, or the score may be a relative value based upon a difference between a fair market price and a listing price for one of the number of vehicles relative to a standard deviation for the metropolitan regression model.
receive, from the prospective purchaser, search parameters for a target vehicle; 
[Chrzan: 0038] The web page 300 may also include a variety of tools to provide or revise search parameters including, for example, sliders to specify ranges, drop down lists to select from among a number of options, text boxes to enter search terms and check boxes to specify use of various filters. More generally, any controls that can be used to parameterize user input within a web page or other interface may be used to gather user input specifying a vehicle search.
access, by performing a search engine query across one or more third- party consignor vehicle inventory databases based on the received search parameters, a plurality of used vehicle data entries;
[Chrzan: 0024] … This may also or instead include retrieving vehicle data for each vehicle from a number of different data sources, such as third party data sources that provide specific types of vehicle data.
identify, using the search parameters inputted by the prospective purchaser, among the plurality of used vehicle data entries one or more equivalent used vehicles corresponding to the target vehicle;
[Chrzan: 0036] FIG. 3 shows a web page that contains ranked vehicle listings. The web page 300 may be transmitted from a server such as any of the servers described above to a client. The web page 300 may include a number of listings 302 ranked according to relative value, adjusted for dealer reputation as described above.
determine dynamically a listing price for each of the one or more equivalent used vehicles; 
[Chrzan: Fig. 3]
assign, using one or more used vehicle ranking techniques, a relative ranking of each of the one or more equivalent used vehicles;
 [Chrzan: Fig. 3]
generate, based on the relative ranking, a first subset of the one or more equivalent used vehicles;
[Chrzan: Fig. 3] Please note: Fig. 3 represents a subset of vehicles.
[Chrzan: 0046] As shown in step 412, the method 400 may include scoring a number of vehicles within the second geographic region with the adjusted pricing model, thereby providing scored vehicles. Where the second data set non-exclusively includes data from adjacent metropolitan regions, the number of vehicles scored for presentation to a client is preferably formed from an exclusive subset of the listings in the second data set. Thus the scored vehicles may be selected from a smaller region within the second geographic region and closer to the corresponding metropolitan center.
display, to the prospective purchaser through the dynamic user interface, the first subset of the one or more equivalent used vehicles;
[Chrzan: Fig. 3]
receive, from the prospective purchaser through a feedback mechanism, a purchaser assessment of one or more of the equivalent used vehicles from the first subset;
[Chrzan: 0045] As shown in step 410, the method 400 may include receiving a request from a client for local listings. The request may specify a geographic region such as a metropolitan region or city within the first geographic region.
Please note: As illustrated in Fig. 3, the user interface may receive from the user feedback in the form of price range, mileage, transmission type, seller type, condition and trim. Specific to a displayed vehicle, the system receives feedback in the form of user input to Save the specific information.
generate, based on the relative ranking and the purchaser assessment of each of the equivalent used vehicles from the first subset, a second subset of the one or more equivalent used vehicles;
[Chrzan: 0046] As shown in step 412, the method 400 may include scoring a number of vehicles within the second geographic region with the adjusted pricing model, thereby providing scored vehicles. 
display, to the prospective purchaser through the dynamic user interface, the second subset of the one or more equivalent used vehicles;
Please note: Subset would be shown in the user interface as illustrated in Fig. 3.
receive, from the prospective purchaser, a manifestation of intent to purchase a designated used vehicle from the second subset;
Rejection is based upon the teachings applied to claim 2 by Chrzan and further upon the combination of Chrzan-Inghelbrecht. Although Chrzan does not expressly mention the prospective purchaser indicating an intent to purchase a designated vehicle, Inghelbrecht on the other hand would have taught Chrzan such purchaser response.
In Inghelbrecht see at least:
[0062] … In this manner, a user may actually obtain an actual upfront price without providing personal information, and a quality lead provided to a dealer, as it is unlikely that a user will provide such personal information unless he is legitimately interested in purchasing the vehicle at the offered upfront price. Please note: Providing personal information qualifies as a manifestation of intent to purchase.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Inghelbrecht, which identify various indications of intent to purchase, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Inghelbrecht to the teachings of Chrzan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
prompt the prospective purchaser, through the dynamic user interface, to select transaction terms from a plurality of available purchase selections generated by third-party services; 
Rejection is based upon the teachings and rationale applied to claim 2 by Chrzan-Inghelbrecht and further upon the combination of Chrzan-Inghelbrecht.
In Chrzan-Inghelbrecht see at least:
[Inghelbrecht: 0054] Financial institution 182 may be any entity such as a bank, savings and loan, credit union, etc. that provides any type of financial services to a participant involved in the purchase of a vehicle. For example, when a buyer purchases a vehicle they may utilize a loan from a financial institution, where the loan process usually requires two steps: applying for the loan and contracting the loan. These two steps may utilize vehicle and consumer information in order for the financial institution to properly assess and understand the risk profile of the loan. Typically, both the loan application and loan agreement include proposed and actual sales prices of the vehicle.
[Inghelbrecht: 0133] … For example, monetization may be achieved using automotive (vehicle, finance, insurance, etc.) related advertising 491 where the operators of the vehicle data system may sell display ads, contextual links, sponsorships, etc. to automotive related advertisers, including OEMs, regional marketing groups, dealers, finance companies or insurance providers.
identify, based on the determined listing price and the selected transaction terms, one or more compatible dealers, 
Rejection is based upon the teachings and rationale applied to claim 2 by Chrzan-Inghelbrecht and further upon the combination of Chrzan-Inghelbrecht.
In Chrzan-Inghelbrecht see at least:
[Chrzan: 0036] FIG. 3 shows a web page that contains ranked vehicle listings. The web page 300 may be transmitted from a server such as any of the servers described above to a client. The web page 300 may include a number of listings 302 ranked according to relative value, adjusted for dealer reputation as described above.
[Chrzan: 0037] Each listing 302 may include additional data such as a dealer rating 304, a list price 306, a deal quality score 308 and any other information characterizing a particular listing or information about the listed vehicle. The deal quality score 308 may include various representations of deal quality such as text (e.g., "Great Deal," "Fair Deal," etc.), a graphic (e.g., an up arrow, down arrow or sideways arrow), a quantitative statement of value (e.g. "$1,134 BELOW fair market value", "Top Ten!", "top ten percent", etc.) or any other representation or combination of representations of the quality of each listing.
wherein identifying one or more compatible dealers comprises generating a dealer match score for each of a plurality of dealers, wherein the dealer match score comprises a measure of dealer compatibility with the selected transaction, 
Rejection is based upon the teachings and rationale applied to claim 2 by Chrzan-Inghelbrecht and further upon the combination of Chrzan-Inghelbrecht.
In Chrzan-Inghelbrecht see at least:
[Inghelbrecht: 0071] In one particular embodiment, a quality score may be utilized, at least in part, to select dealers. More specifically, a quality score may be associated with each dealer, where the quality score is determined based on a correlation between the upfront prices offered by the dealer and the actual price at which a vehicle was actually sold to a user to whom the price was offered. 
wherein the dealer match score is calculated by processing the determined listing price and the selected transaction terms and performing a comparative analysis between the determined listing price and the selected transaction terms and a desired transaction criteria for each of the plurality of dealers;
Rejection is based upon the teachings and rationale applied to claim 2 by Chrzan-Inghelbrecht and further upon the combination of Chrzan-Inghelbrecht.
In Chrzan-Inghelbrecht see at least:
[Chrzan: 0017] In another aspect, data sources 106 may include third party data providers. For example, a variety of commercial services are available that provide vehicle history such as a repair history, a fleet history (use in a rental fleet or commercial fleet of vehicles), a flood damage history, and so forth. Where data such as a vehicle identification number is available in dealer listings, such data may be directly matched to various listings. Other techniques can be used to correlate such third party data to vehicle listings or otherwise infer vehicle condition or history. Other data such as data provided by government agencies may, where available, provide useful information relating to vehicle title, vehicle inspection history, vehicle mileage, vehicle accident history, and so forth. Please note: Third party providers are contributing to terms of a purchase transaction.
[Chrzan: 0051] A number of variations are possible for the above pricing techniques. In one aspect, dealer reputation and regional adjustments may be combined to provide scoring that reflects local market conditions and the reputations of dealers offering certain vehicles for sale. In another aspect, further refinements may be made to regional price calculations. For example, certain vehicle attributes may be subject to different local pricing, such as where a particular feature is valuable in one region but not in another. Where a particular feature of a vehicle is uncorrelated or negatively correlated to price between two different regions, the corresponding vehicle attribute may be excluded from a national model and/or independently priced within each geographic region. Thus in one aspect the methods disclosed herein may include identifying a vehicle attribute that has a geography-dependent influence on price and modeling that vehicle attribute independently from a regression model used for other vehicle attributes. 
prompt the user to select a dealer from the one or more compatible dealers; and
Rejection is based upon the teachings and rationale applied to claim 2 by Chrzan-Inghelbrecht and further upon the combination of Chrzan-Inghelbrecht.
In Chrzan-Inghelbrecht see at least:
[Inghelbrecht: 0089] The distribution of this data through these various channels may be monetized at step 290. This monetization may be achieved in a number of ways, including by selling display or contextual ads, contextual links, sponsorships, etc. in conjunction with one or more interfaces (such as web pages, etc.) provided by vehicle data system 120; providing the ability of users to purchase vehicles from dealers through one or more provided interfaces and charging dealers, users or both to utilize this service; Please note: For examination purposes, the user chooses a dealer’s offer and makes a purchase via the user interface.
schedule delivery of the designated used vehicle to the selected dealer.
Rejection is based upon the teachings and rationale applied to claim 2 by Chrzan-Inghelbrecht and further upon the combination of Chrzan-Inghelbrecht-Seergy. Although Chrzan-Inghelbrecht do not expressly mention schedule delivery to the selected dealer, Seergy on the other hand would have taught Chrzan-Inghelbrecht setting a delivery schedule to the selected dealer.
In Seergy see at least:
[Seergy: 0037] Further, for example, the particular automobile requested may not be available for immediate pickup near the buyer, and various alternative delivery options may be provided from several dealers' bids. For example, a car that is located at an out of state dealer may be transported to a dealer near the buyer. Therefore, for example, the consumer interface 304 may provide several different bids with different delivery options and prices to the buyer, for example, a price of $26,000 to pick up the car at an out of state dealer the next day or a price of $26,500 to pick up the car at a local dealer in five days. 
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Seergy, which factor delivery time to the selected dealer for customer pickup, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Seergy to the teachings of Chrzan-Inghelbrecht would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Regarding claims 3-6: Rejections are based upon the teachings and rationale applied to claim 2.
Regarding claim 7: Rejection is based upon the teachings and rationale applied to claim 2 and further upon the combination of Chzran-Inghelbrecht-Seergy: [Chrzan: 0012] It will also be noted that terms such as price, score and price scoring are frequently used in the following description. Such terms are intended to encompass calculations of price, such as a fair market price for a vehicle, as well as representations of price or value that are relative in nature, such as a price divided by a standard deviation of a regression model for determining price. In general, such various representations of value, or value relative to fair value, may be interchangeably used or calculated with simple, linear scaling or other straightforward adjustments and/or transformations. Any such representation of price or value may be used for ranking or other comparison of items offered for sale, and terms such as "price," "score," and "price score" are intended to include all such variations unless a more specific meaning is explicitly provided or otherwise clear from the context.
Regarding claim 8: Rejection is based upon the teachings and rationale applied to claim 2 and further upon the combination of Chzran-Inghelbrecht-Seergy: [Seergy: 0032]; [0037] … For example, a dealer may determine a cost to transport a car from one dealer location to another based on the automobile market data such as current market pricing, current inventory levels, current shipping costs, and the like. Accordingly, a dealer response may be adjusted by current automobile market conditions. An offer to provide or ship a particular car to a dealer location near a consumer may be authorized through the dealer interface 306.
Regarding claims 11 and 12: Rejections are based upon the teachings and rationale applied to claim 2. e.g. [Chrzan: 0016]; [Inghelbrecht: Fig. 12A].
Regarding claim 13: Rejection is based upon the teachings and rationale applied to claim 2 and further upon the combination of Chzran-Inghelbrecht-Seergy. Teachings indicate dealer acceptance therefore must one or more term must be compatible, e.g. pricing.
Regarding claims 14 and 15: Rejections are based upon the teachings and rationale applied to claim 2 and further upon the combination of Chzran-Inghelbrecht-Seergy: [Chrzan: Fig. 3].
Claims 9, 10 and 16-19 are rejected under 35 USC 103 as being unpatentable over Chrzan, US 2014/0258044, in view of Inghelbrecht, US 2010/0070382,” and Seergy, US 2011/0264552, and Epstein et al., US 2016/0196337 “Epstein.”
Regarding claims 9, 10, 16 and 17: Rejections are based upon the teachings and rationale applied to claims 2 and 15 by Chrzan-Inghelbrecht-Seergy and further upon the combination of Chrzan-Inghelbrecht-Seergy-Epstein.
In Chrzan-Inghelbrecht-Seergy see at least:
[Chrzan: 0038] The web page 300 may also include a variety of tools to provide or revise search parameters including, for example, sliders to specify ranges, drop down lists to select from among a number of options, text boxes to enter search terms and check boxes to specify use of various filters. More generally, any controls that can be used to parameterize user input within a web page or other interface may be used to gather user input specifying a vehicle search.
Although Chrzan-Inghelbrecht-Seergy do not expressly mention receiving positive or negative feedback from the user and removing items, e.g. vehicles, from a list, Epstein on the other had would have taught Chrzan-Inghelbrecht-Seergy techniques for receiving positive or negative feedback from the user and removing items indicated as negative preference.
In Epstein see at least:
[Epstein: 0046] The systems and methods of analyzing tags associated with a sequence of images presented to a user to guide a user to a current interest relies on a plurality of tags that is associated with a user being processed based on a previous set of tags of an image and a preference for that image from the user. Accordingly, the database 108 may store, or the server 10 may dynamically generate, a plurality of tags that are a subset of all of the tags (e.g., pool of tags) that are stored on the database 108. The plurality of tags includes not only the tags but also the sets of tags that correspond to the images that are covered by one or more of the tags. As will be described in greater detail below, the plurality of tags may be tags that apply or are relevant to a user, such as tags within the pool of tags that match tags associated with a user's profile. As the user is presented with images and provides preferences in response to the images, the plurality of tags evolves as certain tags are removed (or not considered) and/or certain sets of tags are removed (or not considered) from the plurality of tags.
[Epstein: 0047] The database 108 also stores user profiles. Generally, the user profiles include information that is used for the interacting with the system 100. Such information can include certain tags indicated by the user to include with the user's profile, images, physical objects, and/or entities for which the user has indicated a positive or a negative preference, independent of or dependent of the user interacting with images presented to the user during a session of analyzing tags associated with a sequence of images presented to a user to guide a user to a current interest. 
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Epstein, which receive binary feedback, e.g. positive or negative, from the user resulting in removal of an item having a negative preference, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Epstein to the teachings of Chrzan-Inghelbrecht-Seergy would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Regarding claims 18 and 19: Rejections are based upon the teachings and rationale applied to claim 17 and further upon the combination of Chrzan-Inghelbrecht-Seergy-Epstein. In Chrzan-Inghelbrecht-Seergy-Epstein, positive feedback results in alternative items being added that have similar characteristics, see at least [Epstein: 0058]. Please note: The outcome of a positive indication would be to display additional vehicles having similar characteristics as the target vehicle.
Claims 20 and 21 are rejected under 35 USC 103 as being unpatentable over Chrzan, US 2014/0258044, in view of Inghelbrecht, US 2010/0070382,” and  Seergy, US 2011/0264552, and Lee et al., US 2010/0146559 “Lee.”
Rejections are based upon the teachings and rationale applied to claim 14 by Chrzan-Inghelbrecht-Seergy and further upon the combination of Chrzan-Inghelbrecht-Seergy-Lee. Although Chrzan-Inghelbrecht-Seergy implement a user interface having multiple areas for displaying vehicles and related information and solicit purchaser feedback in the form of surveys, Chrzan-Inghelbrecht-Seergy do not expressly mention displaying a user expertise level based upon user feedback activiation. Lee on the other hand would have taught and suggested such techniques.
In Lee see at least:
[Lee: 0044] In accordance with an aspect, the media device 204 can provide feedback 208 to the media distributor 202. However, it is to be appreciated that other computing devices can be utilizes to provide feedback. For instance, a user can log in to a web site offered by a content provider and/or media distributor 204 via a suitable computing device and provide feedback via the web site. The media distributor 204 can employ the feedback 208 to automatically determine a schedule of content to broadcast. In addition, the media distributor 204 can utilize the feedback 208 to adjust or alter a schedule of content currently transmitting. Pursuant to an illustration, the feedback 208 can be ratings, comments, reviews, critiques, interest indicators, and the like. According to another illustration, the feedback can also be a schedule. For example, users can generate a wish list schedule or a schedule developed to their preferences. The media distributor 204 can employ a variety of analysis mechanisms to generate broadcast schedules based upon feedback 208. For example, the media distributor can analyze feedback 208 to determine popular content and determine a broadcast schedule in which the popular content is delivered more frequently. While system 200 depicts a single media device, it is to be appreciated that a plurality of media devices can be employed in system 200 to receive broadcasted content and/or provide feedback to the media distributor 204 to influence schedule generation.
[Lee: 0061] Turning now to FIG. 6, illustrated is a system 600 that employs intelligence to automatically generate broadcast scheduled based on supplied feedback. The system 600 can include the media distributor 202 and the media device 204 as described in previous figures. In addition, the media distributor 202 can include a profile module 602 that can facilitates employing user profiles in conjunction with obtaining feedback, analyzing feedback, generating schedules and so on. Users can create user profiles with the media distributor 202 and access the profiles and/or interact with the media distributor 202 according to profiles. For instance, a user can have a user account with media distributor 202 that enables the user to receive a broadcast (e.g., authorization to decipher a stream, to access the stream, etc.). The user account can include a user profile that retains information about the user such as a user name, password, past feedback, historical data, and/or a role within the system 600. The role can identify a user according to a variety of criteria. For instance, the role can indicate a level or degree of interaction a particular user has previously had with the media distributor 202 based in part on amount of feedback obtained from the user. In addition, a role can specify a level of expertise of a user. For example, a user can be a media critic and, thus, viewed as having expertise in judging content for value. Please note: Current feedback becomes past feedback via an updating process.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Lee, which identify the user’s level of expertise based upon the user’s past feedback to a content delivery system e.g. viewing the user as having expertise with particular content, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Lee to the teachings of Chrzan-Inghelbrecht-Seergy would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
It would have been obvious to try, by one of ordinary skill in the art before the effective filing date to display the user’s role, e.g. expert, in order to view the user’s role, and incorporate it into the system of Chrzan-Inghelbrecht-Seergy-Lee since there are a finite number of identified, predictable potential solutions (to display or not to display) to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc. 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2007/0233622 (Wilcox) “Method and System for Computerized Searching and Matching Using Emotional Preference,” discloses: [0042] … Moreover, there is a chance that the user dislikes some of these images. In one implementation, a `remove` button (194) for each item as shown in FIG. 5 is also provided for user to express his negative feeling towards this image. This negative feedback is equally as important as his positive selections and will also be saved as part of the survey results for subsequent analysis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        September 1, 2022